      CASE 0:17-cv-03058-SRN-HB Doc. 315 Filed 02/09/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                     District Court Case No. 17-CV-3058
     --against--

LINDSEY MIDDLECAMP,


                   Defendants.




BROCK FREDIN,

                   Plaintiff,        District Court Case No. 18-CV-466
     --against--

GRACE MILLER,
CATHERINE SCHAEFER,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--
                                     District Court Case No. 20-CV-01929
JAMIE KREIL,


                   Defendant.
         CASE 0:17-cv-03058-SRN-HB Doc. 315 Filed 02/09/21 Page 2 of 4




                                 CORRECTED REPLY
       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this reply to

Defendants February 5, 2021 response.

                             PRELIMINARY STATEMENT

       In their response, Defendants submitted a declaration contending that a website

susanrichardnelson.com violated the Court’s November 23, 2020 Order. The declaration

submitted by Defendants is yet another misrepresentation. The website in question does

not violate the Court’s November 23, 2020 Order. If it did, the Court is a party to this

litigation, which it is not. The Court signed the November 23, 2020 Order. Put simply,

The Court, in this case United States District Court Judge Susan Richard Nelson, cannot

sign orders on behalf of herself. If the Court wishes to sign orders on behalf of itself, which

it would be doing if it alleges that this website (which only contains criticism of the Court

in this case) is a violation of the Order the Court itself signed, it would be a significant

violation of the Code of Conduct for United States Judges and completely against any

known case law. It cannot be done.

       Furthermore, the First Amendment protects criticism of public officials. Moreover,

the website is not listed in the Court’s November 23, 2020 Order. The content provided by

Defendants contains criticism only squarely centered on the Court. This is particularly so

where Defendants declaration was likely a matter of a cached webpage. If the Court seeks

to abuse its power yet again by signing orders to judge its own case then it will further

provide justification for proving the Court’s pattern of personal attacks and abuse directed

at Plaintiff. Finally, the Court’s ruthless and unscrupulous silencing of First Amendment
        CASE 0:17-cv-03058-SRN-HB Doc. 315 Filed 02/09/21 Page 3 of 4




exercise is evil. This is where the unscrupulous actions of the Court is used to silence

exposure of Defendants violence. Anyone who is contributing energy to this evil action

(namely Defendants, Defendants lawyers, clerks, deputies, or any court staff) is equally

responsible for engaging in these evil actions. The Court’s actions (and any staff

contributing) are insane, sick, disturbed, cowardly, evil and pathetic.

                                      ARGUMENT

       1.     In its November 23, 2020 Order, the Court did not prospectively issue a prior

restraint asserted against criticism directed at the Court with respect to the preliminary

injunction directed at Plaintiff. (See Fredin v. Kreil, Dock. No. 39.)

       2.     In her response to the Court’s January 8, 2021 show cause, Ms. Lockner has

again requested that Plaintiff be detained or fined with respect to the website

www.susanrichardnelson.com. (See Fredin v. Kreil, Dock. No. 110; 126.) Plaintiff was

entitled to “fair notice and an opportunity for a hearing on the record.” Roadway Exp., Inc.

v. Piper, 447 U.S. 752, 767 (1980); see also U.S. v. Blodgett, 412 F. Appx. 935, 940 (9th

Cir. 2011). The Court conducted no such hearing where it prospectively prohibited

criticism on this website prior to rendering any Order fundamentally denying Plaintiff a

meaningful opportunity to be heard and infringing on his right to due process

       3.     The Court cannot retroactively request that criticism directed squarely at the

Court is a violation of the November 23, 2020 Order. The Court signed the Order and

cannot issue orders on its own behalf. “[I]n the fair administration of justice no man can

be judge in his own case.” In Walker v. Birmingham, 388 U.S. 307, 87 S.Ct. 1824, 18

L.Ed.2d 1210 (1967).
         CASE 0:17-cv-03058-SRN-HB Doc. 315 Filed 02/09/21 Page 4 of 4




       4.     The Court cannot silence First Amendment expression directed at the Court

with respect to an injunction that the Court itself issues. “[C]riticism of public officials lies

at the very core of speech protected by the First Amendment.” Peterson v. Kopp, 754 F.3d

594, 602 (8th Cir. 2014)

       5.     More importantly, “here the status quo is the protection afforded citizens by

the First Amendment to freely criticize public officials without fear of punishment. A[n]

[] injunction preserves that right.” Cox v. McLean, CV 14-199-M-DLC, at *16-17 (D.

Mont. Sep. 30, 2014).

                                       CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests that the Court deny

Defendants request and sanction Anne Lockner, K. Jon Breyer and Defendants.



Date: February 8, 2021




                                                           s/ Brock Fredin
                                                           Brock Fredin
                                                           (tel.) 612-424-5512
                                                           brockfredinlegal@icloud.com
                                                           Plaintiff, Pro Se
